Title: From George Washington to John Tayloe, 30 November 1774
From: Washington, George
To: Tayloe, John



Dear Sir,
Shannondoah Novr 30th 1774.

 I was sorry to find by your favr of the 16th Instt that I was not likely to receive any assistance from you in the Sale of Colo. Mercers Estate, and was equally concern’d at the cause of it. We closed the matter this day to the amount of £1412.0.2 which is a greater Sale than I expected, as there were only 90 instead of 110 Negroes, and a proportionate difficiency of Horses & Stock; & few or no Plantation utensils—the Land in this County (tha⟨t⟩ is Frederick) sold for much less than it was valued at in the year 1767; and yet, I do not think it sold much under the intrinsic worth, as there is a good deal of exceeding poor & broken ground in it. Colo. Mercer, & the Mortgagees, will, I doubt not, be a good deal surprized to find this Land valued at so much more in the year 1767 than it would sell for at this day; but there was no help for it; every thing that could be done, was done, to dispose of it to the best advantage, in attempting which, I had three Lots of the Land (by endeavouring to raise them) left upon my hands. The Negros, Horses, and Stock, have all sold exceeding high; and we have done every thing in our powers to secure payment at the day; but yet I am far from expecting punctuallity, or even from thinking there may not be some Insolvency’s, although I have taken every precaution in my power to get good Security to the respective Bonds.
In the purchase of Bills (when Cash is receivd for this purpose) every precaution, no doubt, will be taken to get those

which are esteem’d good, but I will never, by any Indorsation of mine, make my Estate liable to be rent & torn to pieces, if they shoul⟨d⟩ prove otherwise. I return, inclosed, the Letters you sent me from Colo. Mercer; & wit⟨h⟩ hopes, that you are by this, perfectly recovered, I am with, best respects to Mrs Tayloe & the Family Dr Sir Yr Most Obt Hble Servt

 G. Washington

